DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:
Page 2, Lines 3, 8, 17, and elsewhere:  It is unclear what “resp.” stands for.
Page 4, Line 1:  There appears to be an extra verb “is” or “are” in this line.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 9, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Goergen et al [WO 2017/207333] (supplied by applicant).
For claim 9, the method for simulating the presence of humans (Title: presence simulation system) taught by Goergen includes the following claimed steps, as noted, 1) the claimed defining activity attributes is read on the specification (Page 16, Lns. 1-3) 
For claim 13, the device (computer system No 20) for implementing the method of claim 9 comprises the following claimed subject matter, as noted, 1) the claimed storage unit is met by the electronic storage (No. 24) for storing activities content and user preferences (Page 10, Lns. 3-7), 2) the claimed lighting unit is met by the luminaire (No. 4) and lighting controller (No. 40) that outputs the simulated activities (Page 15, Lns. 1-7), and 3) the control unit is met by the presence simulator (No. 35) that matches the user preferences with the attributes of activity for the generation of the time sequence for simulated activities (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world 
For claim 15, the system (computer system No 20) for implementing the method of claim 9 comprises the following claimed subject matter, as noted, 1) the claimed storage unit is met by the electronic storage (No. 24) for storing activities content and user preferences (Page 10, Lns. 3-7), 2) the claimed lighting unit is met by the luminaire (No. 4) and lighting controller (No. 40) that outputs the simulated activities (Page 15, Lns. 1-7), and 3) the control unit is met by the presence simulator (No. 35) that matches the user preferences with the attributes of activity for the generation of the time sequence for simulated activities (Page 15, Ln. 33 – Page 16, Ln. 4: user-defined virtual occupant identity data is refined by the system learning usage from real-world occupants; the data is then entered into the learning system to derive typical patterns to be used to enhance the simulation of the personas).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-12, 14, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Goergen et al in view of McCarthy, III et al [US 2015/0160636] (supplied by applicant).
For claim 10, the Goergen reference does not mention external factor data to match with the user preferences and activity attributes for the generation of simulated activities.
The use of external factors has been used in simulated activities for at least as long as the claimed invention.  As proof, one need look no further than the home monitoring system taught by McCarthy that uses a television receiver (No. 102) in conjunction with sensor data in order to simulate an occupied home by reproducing usage patterns when the occupants are not at home (Paragraph 118).  The system may be used to mimic or simulate the user’s presence to discourage burglary by activating lights, televisions, and the like (Paragraph 123) according to the user’s normal daily patterns.  One important aspect of the McCarthy reference is to receive, from a service provider, data or information regarding the burglary pattern in a neighborhood or area of the home (Paragraph 124).  The burglary patterns may indicate that theft or home intrusions are more likely at specific times of the day, week, or year.  This data is then used to adjust the times of the week, times of the day, or areas of the home for which lights, appliances and other deterrents are activated.
The McCarthy reference provides plain evidence that possible burglary or intrusion is one vital piece of information that would assist in a home simulation system in order to prevent such intrusion.  This can be combined with other data in order to adjust the times the devices are activated.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use external factor data as data to be involved or entered in the system of Goergen for the purpose of further refining and improving the efficacy of the simulation system by preventing burglaries and home intrusion.
For claim 11, the McCarthy reference adjusts the times of the week and times of day (Paragraph 124) based on the external factor data, in this case burglary and home intrusion data.
For claim 12, not only does the Goergen reference include a method of defining user preferences with its user interface (No. 32), the McCarthy reference uses a user interface (No. 320) to define configuration data, review sensor settings, and receiver alerts.
For claim 14, the device taught by Goergen does not mention external factor data to match with the user preferences and activity attributes.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 10 above.
For claim 16, the system taught by Goergen does not mention external factor data to match with the user preferences and activity attributes.
The claim is interpreted and rejected for the same reasons and rationale as is mentioned in the rejection of claim 10 above.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Magielse et al [U.S. 10,970,984] mimics lighting settings at an unoccupied environment.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN A. TWEEL JR whose telephone number is (571)272-2969. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis A Kuntz can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





JAT
3/22/2022

/JOHN A TWEEL JR/Primary Examiner, Art Unit 2687